Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−28149−RG
                                         Chapter: 13
                                         Judge: Rosemary Gambardella

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   William Charles Hovey
   14 Balchen Way
   Rockaway, NJ 07866
Social Security No.:
   xxx−xx−1096
Employer's Tax I.D. No.:




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on December 4, 2020, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 119 − 78, 96
Order Determining Motion In Limine and Cross−Motion In Limine And Other Relief. (Related Doc # 78). Service of
notice of the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of
Notice., Denying Cross Motion (Related Doc # 96). Service of notice of the entry of this order pursuant to Rule 9022
was made on the appropriate parties. See BNC Certificate of Notice. Signed on 12/4/2020. (car)
     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: December 4, 2020
JAN: car

                                                                        Jeanne Naughton
                                                                        Clerk
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 19-28149-RG
William Charles Hovey                                                                                                   Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 04, 2020                                                Form ID: orderntc                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 06, 2020:
Recip ID                 Recipient Name and Address
db                     + William Charles Hovey, 14 Balchen Way, Rockaway, NJ 07866-4702
cr                     + Valley National Bank, 1445 Valley Road, Wayne, NJ 07470-8438
cr                     + Zieleniewski Karlyn, 14 Balchen Way, Rockway, NJ 07866-4702

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 06, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 4, 2020 at the address(es) listed
below:
Name                               Email Address
Dean G. Sutton
                                   on behalf of Debtor William Charles Hovey dean@deansuttonlaw.com

Leonard C. Walczyk
                                   on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com

Marie-Ann Greenberg
                                   magecf@magtrustee.com

Neal H. Flaster
                                   on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com

Neal H. Flaster
                                   on behalf of Plaintiff Robert M Pietrowicz nhf@flasterlawgroup.com
District/off: 0312-2                                       User: admin                      Page 2 of 2
Date Rcvd: Dec 04, 2020                                    Form ID: orderntc               Total Noticed: 3
Patrick J. Spina
                          on behalf of Creditor Valley National Bank info@pjspinalaw.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
